No opinion. We are of the opinion that there are involved in this-case but two questions of sufficient importance to justify taking the decision of the court of appeals thereon, as follows: First. Whether, under the law, any person who presents himself in fit condition, and demeaning himself properly, and who tenders compliance with the reasonable rules and regulations of the racing association, including its price of admission, is entitled to admission to the grounds of such racing association when races or other public amusements are being held, or has said association the right to admit as spectators those whom it may elect, and to exclude others solely of its own volition? Second. If the meetings of the racing association be open to the public generally, can such association lawfully exclude a person solely because that person has, upon a former occasion, failed to observe its-reasonable rules and regulations, if at the time when he presents himself for admission he expresses a willingness to comply with the rules and regulations of such racing association, and there is nothing to justify the conclusion that he will not do so? These questions will be certified, if the defendants so desire. See 44 N. Y. Supp. 790.